Citation Nr: 0711564	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia and/or schizoaffective 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
February 1976 to March 1976, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder discloses a need for further development 
prior to final appellate review.  In this case, the appellant 
submitted an application for compensation in August 2002.  In 
support of his claim, he testified at a hearing before the 
Board in August 2005.  It was during this hearing that the 
appellant referenced outstanding medical and personnel 
records that the Board finds must be obtained prior to 
adjudication of this appeal.  

Specifically, during his hearing, the appellant reported that 
he began receiving Social Security disability for 
"nervousness" in approximately 1985. See August 2005 
hearing transcript, pgs. 7-8.  These records are not located 
within the claims file, as there is no indication that the 
appellant notified the RO of these benefits.  Therefore, the 
Social Security Administration records were not requested.  
Also during his hearing, the appellant indicated that he was 
receiving mental health treatment at a VA medical facility in 
New Orleans, Louisiana; and that he had been receiving such 
treatment for approximately five (5) years. Id., p. 10.  A 
review of the appellant's claims file reveals VA medical 
records dated in October 1986 and from August 2001 to August 
2002.  Records dated subsequent to August 2002 are not 
contained therein.  Lastly, the appellant reported during his 
hearing that he received mental health treatment in 
approximately 1984 or 1985 at two State medical facilities in 
Louisiana, "La Place" in St. John Parish/Reserve and at 
Charity Hospital in Jackson. Id., pgs. 7, 9, 11.  The 
appellant never notified the RO of this alleged treatment; as 
such, no request for these records has ever been made. See 
September 2002 statement in support of claim (veteran 
indicated he was unaware of any source of relevant evidence 
regarding his claim).  In view of the appellant's testimony 
regarding the outstanding Social Security Administration 
records and medical records of prior and continued 
psychiatric treatment, the Board concludes that further 
development is necessary in order for these records to be 
obtained. 

In addition to the foregoing, the Board finds that the RO 
should associate the appellant's service personnel records 
with the claims file in an effort to determine the basis of 
the appellant's discharge from service.  In this regard, the 
Board observes that the appellant reported experiencing 
problems with his sergeant during his basic training; and 
that the sergeant referred the appellant to the Brigadier 
General. See August 2005 hearing transcript, pgs. 3-6.  The 
appellant indicated that at that time, he was asked whether 
he wanted to go to a hospital. Id., pgs. 5-6.  He reported 
that when he refused to be hospitalized, he was discharged 
from service. Id.  The appellant's personnel file is not 
included with his claims folder; as such, the basis of the 
appellant's discharge from service is unclear. See DD Form 
214 ("Miscellaneous - General (Trainee Discharge 
Program)").  If the appellant's personnel records reflect 
that he was discharged due to behavior that could be related 
to the appellant's current diagnosis of paranoid 
schizophrenia (see February 2002 and August 2002 VA medical 
records),  the RO should undertake additional development of 
the claim to include affording the appellant a VA examination 
if deemed necessary based on the receipt of additional 
evidence requested pursuant to this remand.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is needed.  The case is 
being returned to the RO via the AMC in Washington, D.C., and 
the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for a psychiatric 
disorder, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
       
2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the veteran 
was disabled, beginning in 1985.
       
3.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility in 
New Orleans, Louisiana dated after August 
2002.  
       
4.  The appellant should once again be 
requested to furnish the complete names 
and addresses of any medical providers 
who have diagnosed and treated him for a 
psychiatric disorder, to include paranoid 
schizophrenia and/or schizoaffective 
disorder either prior to his entrance 
into service or subsequent to his 
discharge from service.  In particular, 
the appellant should provide the name and 
address of "La Place" in St. John 
Parish/Reserve, Louisiana and Charity 
Hospital in Jackson, Louisiana 
(referenced during his August 2005 Board 
hearing).  The appellant should be asked 
to provide specific authorizations for 
the release of medical records from the 
above-referenced list.  After obtaining 
the necessary authorizations, the RO 
should associate those records with the 
claims file.  The appellant should also 
be informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  
       
5.  The RO should undertake efforts to 
obtain the appellant's service personnel 
records to determine the basis of the 
appellant's discharge from service.  
       
6.  If after the receipt of any 
additional evidence obtained as a result 
of this remand, the RO deems that a VA 
examination is warranted, the RO then 
schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of his paranoid schizophrenia.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




